Exhibit 10.2


Term Sheet re: Transaction Expense Advance Amendment
 
Transaction:
 
SRKP 15, Inc., prior to the Reverse Merger referred to below, will directly fund
certain fees and expenses on behalf of the Borrower in advance of and for the
purpose of facilitating the Reverse Merger transaction.
 
Lender:
 
SRKP 15, Inc., a Delaware corporation (“SRKP 15”).
 
Borrower:
 
Baoqing Non-GM Organic Food Co. Ltd. (the “Company”).
Amount:
 
Up to $315,000, but in no event greater than the total Qualified Expenses
actually incurred by the Company prior to the closing of the Reverse Merger
transaction.
 
Repayment Terms:
 
Funds disbursed under this facility will be promptly repayable to SRKP 15 (a)
upon closing of the Reverse Merger, or (b) upon termination of the Reverse
Merger transaction if such termination was due to the Company’s (i) failure to
satisfy due diligence investigations of the placement agent or underwriter, (ii)
failure to provide proper legal opinions necessary to close the Reverse Merger,
or (iii) ineligibility to close the Reverse Merger for any other reason.
 
Funds disbursed under this facility shall not be repayable to SRKP 15 in the
event that the Reverse Merger transaction is terminated due to failure or fault
of the placement agent or underwriter.
 
At the option of SRKP 15, SRKP 15 can opt not to be paid back at the time of the
RTO closing, and receive three percent (3%) warrants, as stated in the original
term sheet dated January 22, 2008 or SRKP 15 can opt to be paid back and receive
two percent (2%) warrants at the time of the RTO closing.
 
If there is any conflict between the original term sheet and the term sheet
amendment, the term sheet amendment will supersede the original term sheet.



AGREED AND SIGNED UPON January 22, 2008
   
By:
/s/ Mr. Long Zhao
 
     Mr. Long Zhao
 
     Director, Baoqing Non-GM Organic Food Co. Ltd.
       
By:
/s/ Mr. Richard Rappaport
 
     Mr. Richard Rappaport
 
     President, SRKP 15


 

--------------------------------------------------------------------------------

 
 